                                                                                                E-FILED
                                                              Thursday, 29 November, 2018 04:16:17 PM
                                                                           Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

TYSHAWN BURCH,                              )
 Plaintiff,                                 )
                                            )       Case No. 18-3057
                                            )
CECIL POLLEY, et. al.,                      )
 Defendants                                 )

                                  MERIT REVIEW ORDER

       Plaintiff’s original complaint was dismissed due to confusion over his intended

claims, but Plaintiff was given leave to file an amended complaint. See July 10, 2018

Merit Review Order. Plaintiff has now complied and his motion for leave to amend is

granted pursuant to Federal Rule of Civil Procedure 15. [11].

       The Court is still required by 28 U.S.C. §1915A to “screen” the Plaintiff’s

amended complaint, and through such process to identify and dismiss any legally

insufficient claim, or the entire action if warranted. A claim is legally insufficient if it

“(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A.

       Plaintiff’s amended complaint identifies some of the same Defendants and some

new Defendants. Plaintiff alleges Defendants Warden Cecil Polly, Vocational Teacher

Lawrence, Vocational School Principal Jackson, Clinical Supervisor Scott Thompson,

Grievance Officer Lisha Storment, Correctional Officer Riley, Lieutenant Griffen, and

“Internal Affairs” violated his constitutional rights at Graham Correctional Center.


                                                1
         Plaintiff says on June 15, 2016, Vocational Teacher Lawrence “physically

attacked” him and Principal Jackson observed the incident. (Amd. Comp., p. 7).

Plaintiff does not explain how he was assaulted, but in his original complaint, Plaintiff

stated Defendant Lawrence “struck him in the back.” (Comp., p. 5). Plaintiff claims he

still suffers from severe back pain. For the purposes of notice pleading, Plaintiff has

alleged Defendant Lawrence used excessive force on June 15, 2016.

         Plaintiff filed an emergency grievance the next day. Plaintiff says during the

investigation, he was interviewed by Warden Polley, Lieutenant Griffen, and Officer

Riley.

         On June 22, 2016, Plaintiff claims Defendant Riley wrote a “false” disciplinary

ticket against him which led to Plaintiff’s transfer to another facility. (Amd. Comp., p.

7). Plaintiff provides no further information about the ticket in his amended complaint.

However, in his original complaint, Plaintiff stated the June 22, 2016 ticket accused him

of “talking loudly and yelling after being told three times to hold down the noise.”

(Comp., p. 6).

         Plaintiff says both the false ticket and transfer were retaliatory actions based on

Plaintiff’s emergency grievance. Again, for the purposes of notice pleading, Plaintiff has

articulated a First Amendment retaliation claim against Defendant Riley based on the

disciplinary ticket and transfer.

         However, the Court notes in his previous complaint, Plaintiff made reference to a

variety of disciplinary tickets he received before his transfer. See July 10, 2018 Merit

Review Order. Based on his amended complaint, Plaintiff must be able to demonstrate

                                               2
he was transferred based on one “false “ticket accusing him of talking loudly. (Amd.

Comp., p. 7). In addition, it is doubtful Officer Riley had the authority to approve

Plaintiff’s transfer, but Plaintiff has failed to clearly identify anyone else who might be

responsible for this action.

       In fact, Plaintiff has failed to explain the involvement of any other named

Defendant in his amended complaint. The only mention of the other named

Defendants is in the caption and the list of Defendants. See Potter v Clark, 497 F.2d 1206,

1207 (7th Cir. 1974)(“Where a complaint alleges no specific act or conduct on the part of

the defendant and the complaint is silent as to the defendant except for his name

appearing in the caption, the complaint is properly dismissed, even under the liberal

construction to be given pro se complaints.”). Therefore, the Court will dismiss all

Defendants except Defendants Lawrence and Riley.

       Finally, the Plaintiff’s two surviving claims concern unrelated matters and

different defendants that cannot be litigated in the same lawsuit pursuant to Federal

Rules of Civil Procedure 18 and 20. In George v. Smith, 507 F.3d 605, 607, (7th Cir. 2007),

the court of appeals held that a prison may not “dodge” the fee payment or three strikes

provisions in the Prison Litigation Reform Act by filing unrelated claims against

different defendants in one lawsuit. “[M]ultiple claims against a single party are fine,

but a Claim A against Defendant 1 should not be joined with unrelated Claim B against

Defendant 2.” Id. at 606.




                                              3
       Since the Plaintiff could face statute of limitations issues if the Court dismissed

one of his claims, the Court will allow Plaintiff to proceed with his excessive force claim

against Defendant Lawrence in this lawsuit and a new lawsuit will be opened for

Plaintiff’s retaliation claim against Defendant Riley. Plaintiff must either pay the filing

fee or file a new motion to proceed in forma pauperis in his second lawsuit within 21

days. If Plaintiff does not wish to pursue either lawsuit, he may file a motion to

voluntarily dismiss within 21 days, and the Court will dismiss that lawsuit and waive

the filing fee. If Plaintiff takes no action, his case will be dismissed and Plaintiff will be

responsible for both filing fees. Plaintiff is reminded he must include a case number for

any filing with this Court.

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the amended complaint under 28 U.S.C. §

       1915A, the Court finds the Plaintiff alleges Defendant Lawrence used excessive

       force on June 15, 2016 when he hit Plaintiff on the back. The claim is stated

       against the Defendant in his individual capacities only. Any additional claims

       shall not be included in the case, except at the Court’s discretion on motion by a

       party for good cause shown or pursuant to Federal Rule of Civil Procedure 15.

       2) This case is now in the process of service. Plaintiff is advised to wait until

       counsel has appeared for Defendants before filing any motions, in order to give

       Defendants notice and an opportunity to respond to those motions. Motions filed

       before Defendants' counsel has filed an appearance will generally be denied as



                                               4
premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.


3) The Court will attempt service on Defendants by mailing each Defendant a

waiver of service. Defendants have 60 days from service to file an Answer. If

Defendants have not filed Answers or appeared through counsel within 90 days

of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.       The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of




                                     5
     those positions unless and until a motion is filed by Defendants. Therefore, no

     response to the answer is necessary or will be considered.

     6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

     his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

     file Plaintiff's document electronically and send a notice of electronic filing to

     defense counsel.    The notice of electronic filing shall constitute service on

     Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

     available, Plaintiff will be notified and instructed accordingly.

     7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

     of confinement. Counsel for Defendants shall arrange the time for the deposition.

     8) Plaintiff shall immediately notify the Court, in writing, of any change in his

     mailing address and telephone number. Plaintiff's failure to notify the Court of a

     change in mailing address or phone number will result in dismissal of this lawsuit,

     with prejudice.

     9) Within 10 days of receiving from Defendants’ counsel an authorization to

     release medical records, Plaintiff is directed to sign and return the authorization

     to Defendants’ Counsel.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


     1) Grant Plaintiff’s motion for leave to file an amended complaint, [11]; 2)

     Dismiss all Defendants except Defendants Lawrence for failure to state a claim

     upon which relief can be granted pursuant to by 28 U.S.C. §1915A or improper

     joinder; 3) Attempt service on Defendants Lawrence pursuant to the standard
                                           6
      procedures; 4) set an internal court deadline 60 days from the entry of this

      order for the court to check on the status of service and enter scheduling

      deadlines; 5) enter the Court's standard qualified protective order pursuant to

      the Health Insurance Portability and Accountability Act; 6) Open a separate

      lawsuit for Burch v. Riley and enter this text order in the new case. The only

      Defendant in the new lawsuit is Officer Riley.


ENTERED this 29th day of November, 2018.



                                s/James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                          7
